DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 14, 2022, has been entered.
Claims 1, 8, 15, and 17 are amended; claims 14, 18, 25, and 26 are canceled; claims 27-30 are new.
The applicant contends that the new material recited by each independent claim – namely, the concept of a “single, all-in-one, combined machine” – exceeds the teachings of the cited prior art (p. 10). 
In response, the examiner notes that a “single machine” would seem to denote a discrete, unitary mechanism, but in this case spatially and functionally disparate features like Applicant’s etchant feed tank and plasma station are yoked under the same signifier. For this reason, the examiner does not find “single machine” to be apt, especially given that the dry plasma and wet etching stations are purposefully isolated from the other, each being disposed in a different section (202, 204) and oriented toward divergent ends. 
It appears the applicant is simply considering everything situated within the confines of the exterior housing to constitute the unified “machine,” but this definition is arbitrary. The same interpretation can be applied to the tool of the composite prior art apparatus: every component within the boundaries of Flitsch’s exterior housing, for example, can arbitrarily be taken to compose the new concept of a “machine,” regardless of whether these components function cooperatively toward a unifying purpose or design. 
The rejections are maintained. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “station” and “unit,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first wet etch cleaning station” of claims 1, 3, and 7;
The “first plasma treatment station” of claims 1 and 5;
The “transfer station” of claims 1, 8, and 15;
The “wet etching station” of claims 15, 19, and 20;
The “plasma treatment station” of claims 15;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “first wet etch cleaning station,” “first plasma treatment station,” “wet etching station,” and “plasma treatment station” will each be interpreted as a chamber including a housing in accordance with paragraphs [0062] and [0087].
The “transfer station” will be interpreted as one or more robotic arms in accordance with paragraph [0061].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-6, 15-17, 19-20, 23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaverbeke et al., US 2003/0045098, in view of Funabashi, US 2005/0067101, and Flitsch, US 2006/0286920.
Claims 1, 23: Verhaverbeke discloses a semiconductor device manufacturing tool, comprising (Fig. 1):
A first wet etch cleaning station (200) [0046];
A first plasma treatment station (400) [0052];
A transfer station (104), constituted by a robot arm, operationally located between the first wet etch cleaning station and the first plasma treatment station [0056];
Although Verhaverbeke is silent regarding the matter of a tank, Funabashi discloses a wet etching station coupled to a feed tank (22), whereby the supply section comprises a pump (21), a filter (26), and a heater (25) ([0042], Fig. 1). It would have been obvious to integrate these devices within Verhaverbeke’s etch station to permit the continuous supply of a 
Verhaverbeke, however, is silent regarding the matter of an “exterior housing” enclosing the various stations from atmosphere. Flitsch addresses this omission by describing a cleanroom (124) which accommodates an array of tools (100) like that contemplated by Verhaverbeke (Figs. 1A-B). Underneath the cleanroom floor (126), Flitsch provides a basement space (123) for utilities which couple to the tools, such as fluid delivery mechanisms [0113]. As a cleanroom protects sensitive electronics from contamination while providing efficiency gains by locating multiple tools within the operating volume, it would have been obvious to integrate Verhaverbeke’s tool within such a space. 
Lastly, regarding the new material, all of the components situated within the prior art’s exterior housing may be taken to constitute the “single, all-in-one, combined machine,” given their common orientation toward the objective of substrate processing.
Claims 5-6: As shown by Figure 4, Verhaverbeke provides a first treatment gas supplier (422), whereby the type of gas supplied is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 15: The rejection of claim 1, above, substantially addresses these limitations. In addition, the region comprising Verhaverbeke’s etching chambers may be taken as the “wet etch section,” and the region containing Verhavebeke’s plasma treatment chambers may be taken as the “plasma treatment section.”
Claim 16: As shown by Figure 9, Verhaverbeke’s plasma chamber includes a housing. 
Claim 17: As shown by Figure 9, Verhaverbeke provides a mounting platform (940) comprising a first electrode (975), as well as a second electrode (965) disposed outside the chamber housing [0088].
Claim 19: Funabashi provides a return pipe (27) to permit the reuse of used etchant ([0045], Fig. 1).
Claim 20: Funabashi provides a first input (H3PO4), a first output (20), a second input (27), and a third input (PURIFIED WATER) (Fig. 1). 
Claims 27-28, 30: Limitations drawn to the content of the substrate fail to distinguish over the prior art, as expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)). Verhaverbeke’s apparatus is capable of accommodating the enumerated substrate.
Ex parte Masham 2, USPQ2D 1647).
Lastly, those limitations drawn to the type of fluid supplied within the processing stations constitute intended use, whereby it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). Verhaverbeke’s wet cleaning station can accommodate a solution comprising the claimed ingredients, and the plasma station is capable of supplying diazene, for instance.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Verhaverbeke in view of Funabashi and Flitsch, and in further view of Choi et al., US 2011/0226626.
Verhaverbeke’s cleaning station includes a rotating chuck (202), a dispensing arm, and a nozzle (214) disposed at a terminus of said dispensing arm, but the reference is silent regarding the matter of a “track” (Fig. 2A). In supplementation, Choi discloses a liquid processing system which couples the dispensing arm (241) to a track (254) (Fig. 2). As shown, the dispensing arm is oriented orthogonally to the track, which permits the lateral movement of the nozzle across the wafer’s surface [0054]. It would have been obvious to avail the mechanism of a track to achieve the predictable result of dispensing the etchant across the entirety of the wafer surface. 
Claims 8, 10-12, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaverbeke in view of Flitsch and Ito et al., US 2011/0209560.
Claims 8, 24: As shown by Figure 1, Verhaverbeke provides a plurality of wet etching chambers (200, 200B), a plurality of plasma treatment chambers (400, 400B), and a transfer station (104) which operates cooperatively with both chamber types. Flitsch shows that such a tool can be disposed within an exterior housing.
 The references are silent, however, regarding the matter of a feed tank coupled to both wet cleaning stations. Remedying the deficiency is Ito, who provides a feed tank (101) which supplies fluid to an array of wet cleaning stations (22) ([0051-52], Fig. 2). By furnishing only one feed tank, structural economy is improved. For at least this reason, it would have been obvious to integrate a feed tank to deliver fluid to Verhaverbeke’s first and second cleaning stations.
Claim 10: Ito provides three inputs (113-115) to the feed tank (Fig. 2).
Ex parte Masham 2, USPQ2D 1647).
Claim 29: The rejection of claim 27, above, substantially addresses these limitations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Verhaverbeke in view of Flitsch and Ito, and in further view of Higuchi, US 2018/0079668.
Ito is silent regarding a recycle input, yet Higuchi provides a return line (15) coupling the treatment unit (10) to the feed tank (20) [0028]. It would have been obvious to integrate a recycle input within Ito’s system to reduce material costs.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114 (MPEP § 706.07(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716